 

NOTE PURCHASE AND SECURITY AGREEMENT

 

 

 

THIS NOTE PURCHASE AND SECURITY AGREEMENT is entered as of August 13, 2012, by
and among GBS ENTERPRISES INCORPORATED, a Nevada corporation (the “Company”“),
and the JOHN A. MOORE, JR. and ANNEDENISE M. MOORE, as Tenants by the Entirety
(“TBE”) and having a principal residence at _____________________________
(collectively, the “Lender”).

 

RECITALS

 

A.         The Company desires to borrow an aggregate of ONE MILLION U.S.
DOLLARS AND ZERO CENTS ($1,000,000.00) (the “Principal Amount “) from the Lender
at an annual rate of twenty percent (20%) (the “Interest Rate”) and the Lender
is willing to lend the Company the Principal Amount at the Interest Rate. The
Principal Amount will be evidenced by a promissory note substantially in the
form of Exhibit A attached hereto (the “Note”).

 

B.           The Company's obligations to the Lender under this Agreement and
the Note will be secured by a first priority security interest in the Accounts
Receivable of the Company and its subsidiaries located in the United States of
America on a one-for-one (1:1) basis.

 

 

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.              Amount and Terms of the Notes and Warrants.

 

1.1              Note Purchase. Subject to the terms and conditions of this
Agreement, at the Closing, the Company agrees to sell to the Lender, and the
Lender agrees to purchase from the Company, the Note in the Principal Amount
substantially in the form as Exhibit A attached to this Note.

 

1.2              Warrant Purchase. Subject to the terms and conditions of this
Agreement, in consideration for the Lender purchasing the Note at the Closing,
the Company agrees to sell and issue to the Lender, and the Lender agrees to
purchase from the Company, a warrant to purchase 100,000 shares of the Company’s
common stock (“Common Stock”), in the form attached hereto as Exhibit B (the
“Warrant”) exercisable for 100,000 shares of Common Stock (the “Warrant Stock “)
at an exercise price per share as set forth in the Warrant.

 

2.              Closing. Subject to the satisfaction or waiver of the conditions
set forth herein, the purchase and sale of the Notes and the Warrants will take
place at the offices of The Sourlis Law Firm located at The Courts of Red Bank,
130 Maple Avenue, Suite 9B2, Red Bank, NJ 07701, or at such other time and place
as the Company and the Lender mutually agree upon (which time and place are
referred to as the “Closing”). At the Closing, the Lender will deliver to the
Company, as payment in full for the Note, (a) a check payable to the Company’s
order, (b) wire transfer of funds to the Company, or (c) any combination of the
foregoing. At the Closing, the Company will deliver to the Lender a duly
executed Note in the Principal Amount and a duly executed Warrant.

 

3. Conditions to Lender’s Obligations. The obligations of the Lender under this
Agreement are subject to the fulfillment or waiver, on or before the Closing, of
each of the following conditions, which waiver may be given by written, oral or
telephone communication to the Company or its counsel:

 

(a)                each of the representations and warranties of the Company
contained in this Agreement shall be true and complete in all material respects
on and as of the Closing with the same effect as though such representations and
warranties had been made on and as of the date of the Closing;

 

(b)               the Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing and
shall have obtained all approvals, consents and qualifications necessary to
complete the purchase and sale described herein; and

 

(c)                the Company shall have executed and delivered to the Lender
the Note and Warrant.

 

2.4              Condition to Company’s Obligations. The obligations of the
Company to the Lender under this Agreement are subject to the fulfillment or
waiver on or before the Closing of the following conditions by the Lender:

1

 

 

(a)                Each of the representations and warranties of the Lender
contained in this Agreement shall be true and complete on the date of the
Closing with the same effect as though such representations and warranties had
been made on and as of the Closing; and

 

(b)               The Lender shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing and
shall have obtained all approvals, consents and qualifications necessary to
complete the purchase and sale described herein.

 

3.              Security; Covenants.

 

3.1              Security Interest. As security for the full and prompt payment,
in cash, and performance of the Company's obligations under this Agreement and
the Note, the Company hereby grants to the Lender a security interest in all of
the Collateral. As used herein, “Collateral” means all of the Accounts
Receivable of the Company and its subsidiaries.

 

3.2           Permitted Liens. The Company shall keep the Collateral free and
clear of all liens, except Permitted Liens. “Permitted Liens” means (a) liens
arising by operation of law for taxes, assessments or governmental charges not
yet due; (b) statutory liens of mechanics, materialmen, shippers, warehousemen,
carriers, and other similar persons for services or materials arising in the
ordinary course of business for which payment is not past due; (c) nonconsensual
liens incurred or deposits made in the ordinary course of business in connection
with workers' compensation, unemployment insurance and other types of social
security; (d) liens for taxes or statutory liens of mechanics, materialmen,
shippers, warehousemen, carriers and other similar persons for services or
materials that are due but are being contested in good faith; (e) liens granted
with the consent of the Lender; and (f) liens of a depository institution
arising solely by virtue of any statutory or common law provision relating to
banker's liens, rights of setoff, or similar rights and remedies as to deposit
accounts or other funds maintained with such institution.

  

3.3              Termination. The term of the security interest set forth in
Section 3.1 above and the other obligations and restrictions set forth in this
Agreement, including under this Section 3, will extend until the aggregate
obligations to the Lender under the Note have been paid or satisfied in full, at
which time the Company and any of its duly appointed officers are hereby
authorized to file any termination statement under the Uniform Commercial Code
in effect in any jurisdiction to terminate the financing statements that
evidence the security interest in the Collateral created by this Agreement and
the Note. Upon payment in full of such obligations, the Lender will execute and
deliver to the Company all deeds, assignments and other instruments, and will
take such other actions, as may be necessary or proper to re-vest in the Company
full title to the Collateral, subject to any disposition which may have been
made by the Lender pursuant to this Agreement.

 

4.              Representations and Warranties of the Company. The Company
hereby represents and warrants to the Lender that the statements in the
following paragraphs of this Section 4 are all true and complete as of
immediately prior to the Closing, except as otherwise indicated:

 

4.1              Organization. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada and
has all requisite corporate power and authority to carry on its business as now
conducted and as proposed to be conducted.

 

4.2              Authorization. All corporate action on the part of the Company
necessary for the authorization, execution and delivery of this Agreement, the
performance of the Company's obligations hereunder, and the authorization,
issuance and delivery of the Note and Warrant has been taken. This Agreement,
the Note and each Warrant, when executed and delivered by the Company, shall
constitute valid and legally binding obligations of the Company enforceable in
accordance with their terms.

 

4.3              Valid Issuance. The Note, when issued, sold, and delivered in
accordance with this Agreement, shall be duly and validly issued, fully paid and
non-assessable and, based in part upon the representations of the Lender in this
Agreement, will be issued in compliance with all applicable federal and state
securities laws. The Note and all of the shares of common stock issuable upon
the conversion of the Note (the “Note Stock,” the Warrant and all shares of
Warrant Stock issuable upon exercise thereof (collectively, with the Note, Note
Stock and the Warrant, the “Securities”), when issued, sold, and delivered in
accordance with this Agreement, Note and Warrant, will be duly and validly
issued, fully paid and non-assessable and, based in part upon the
representations of the Lender in this Agreement, will be issued in compliance
with all applicable federal and state securities laws.

 

4.4              Noncontravention. The execution, delivery and performance of
the Agreement, the consummation of the transactions contemplated hereby and the
authorization, issuance and delivery of the Securities will not result in any
violation of or be in conflict with or constitute, with or without the passage
of time and giving of notice, a default under any judgment, order, writ, decree
or agreement to which the Company is bound.

 

5.              Representations and Warranties of the Lender. The Lender hereby
represents and warrants to the Company that:

2

 

 

5.1              Authorization. This Agreement constitutes the Lender's valid
and legally binding obligation enforceable in accordance with its terms.

 

5.2              Non-contravention. The execution, delivery and performance of
the Agreement, the consummation of the transactions contemplated hereby and the
authorization, issuance and delivery of the Securities will not result in any
violation or be in conflict with or constitute, with or without the passage of
time and giving of notice, a default under any judgment, order, writ, decree or
agreement to which the Lender is bound.

 

5.3              Purchase Entirely for Own Account. The Lender acknowledges that
this Agreement is made with the Lender in reliance upon the Lender's
representation to the Company that the Securities will be acquired for
investment for the Lender's own account, not as a nominee or agent, and not with
a view to the resale or distribution of any part thereof, and that the Lender
has no present intention of selling, granting any participation in, or otherwise
distributing any Securities. By executing this Agreement, the Lender further
represents that it does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to such
person or to any third person with respect to any Securities.

 

5.4              Disclosure of Information. The Lender acknowledges that it has
received all the information it considers necessary or appropriate for deciding
whether to acquire any Securities. The Lender further represents that it has had
an opportunity to ask questions and receive answers from the Company regarding
the terms and conditions of the offering of the Securities.

 

5.5              Investment Experience. The Lender acknowledges that it can bear
the economic risk of its investment and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Securities. If other than an individual, such
Lender also represents it has not been organized solely for the purpose of
acquiring any Securities.

 

5.6              Accredited Investor. The Lender is an “affiliate” and an
“accredited investor” within the meaning of Rule 501 of Regulation D of the
Securities and Exchange Commission (“SEC “), as presently in effect.

 

5.7              Restricted Securities. Such Lender understands that the
Securities are characterized as “restricted securities” and “control securities”
under the federal securities laws inasmuch as they are being acquired from the
Company in a transaction not involving a public offering and that under such
laws and applicable regulations such a Securities may be resold without
registration under the Securities Act of 1933, as amended (the “Act”), only in
certain limited circumstances. Such Lender represents that it is familiar with
SEC Rule 144, as presently in effect, and understands the resale limitations
imposed thereby and by the Act.

 

5.8              Further Limitations on Disposition. Without in any way limiting
the representations set forth above and any other limitations set forth in the
Note and/or Warrant, the Lender further agrees not to make any disposition of
all or any portion of the Securities unless and until the transferee has agreed
in writing for the benefit of the Company to make with respect to itself the
representations and warranties in and be bound by the covenants of this
Section 5 and (a) there is then in effect a registration statement under the Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or (b) Lender shall have notified the Company
of the proposed disposition and shall have furnished the Company with a detailed
statement of the circumstances surrounding the proposed disposition, and if
requested by the Company, Lender shall have furnished the Company with an
opinion of counsel, satisfactory to the Company, that such disposition will not
require registration of any Securities under the Act.

 

6.              Event of Default; Remedies.

 

6.1              Event of Default. The occurrence of any of the following shall
constitute an “Event of Default” under this Agreement:

 

(a)              the Company fails to pay when due any amount payable under the
Note;

  

(b)              any representation or warranty made by the Company in this
Agreement is false or misleading in any material respect when furnished or made;

 

(c)              any default by the Company in the performance of any its
obligations under this Agreement, the Note or Warrant (other than the obligation
referred to in subsections (a) and (b)), which default is not cured within 30
days after notice thereof has been given to the Company by the Lender; or

 

(d)              the Company suffers or consents to or applies for the
appointment of a receiver, trustee, custodian or liquidator of itself or any of
its property, or makes a general assignment for the benefit of creditors; the
Company files a voluntary petition in bankruptcy, or seeks to effect a plan or
other arrangement with creditors or any other relief under the Bankruptcy Code,
or

3

 

under any state or other Federal law granting relief to debtors, whether now or
hereafter in effect; or any involuntary petition or proceeding pursuant to the
Bankruptcy Code or any other applicable state or other Federal law relating to
bankruptcy, reorganization or other relief for debtors is filed or commenced
against the Company and is not dismissed, stayed or vacated within sixty days
thereafter; the Company files an answer admitting the jurisdiction of the court
and the material allegations of any involuntary petition; or the Company or any
Subsidiary is adjudicated a bankrupt, or an order for relief is entered by any
court of competent jurisdiction under the Bankruptcy Code or any other
applicable state or Federal law relating to bankruptcy, reorganization or other
relief for debtors.

 

6.2              Remedies. During the continuance of any Event of Default (other
than an Event of Default referred to in Section 6.1(d)), the Lender may, by
notice to the Company, declare all or any part of the Company's obligations
under the Note to be immediately due and payable without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Company, and/or take such enforcement action as is permitted under
applicable law. During the continuance of an Event of Default, the Lender shall
have all of the rights and remedies of a secured party under the Uniform
Commercial Code and all other applicable law, all of which rights and remedies
shall be cumulative and nonexclusive to the extent permitted by law.

 

7.              Miscellaneous.

 

7.1              No Transfers of Notes; Successors and Assigns. Except as
otherwise set forth in the Note, no Lender may transfer, assign, pledge,
encumber or otherwise convey an interest to part or all of such Lender's Note
without the Company's consent, which consent will not be unreasonably withheld.
Except as otherwise provided herein, the terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto (or their
respective successors and assigns) any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

7.2              Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Georgia, without regard to
the conflict of laws provisions thereof.

 

7.3              Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by fax or other electronic imagining means shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

7.4              Notices. Any notice required or permitted under this Agreement
or Note or Warrant shall be given in writing and shall be deemed effectively
given upon personal delivery to the party to be notified or three days after
deposit with the United States Post Office, by registered or certified mail,
postage prepaid and addressed to such party at the address set forth below, or
at such other address as such party may designate by written notice to the other
parties.

 

If to the Company:

 

GBS Enterprises Incorporated

585 Molly Lane

Woodstock, GA 30189

Attn: Gary D. MacDonald

T: (404) 474-7256

 

 

 

If to Lender: To the address written above.

 

 

7.5              Expenses. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement or Note, the prevailing party
shall be entitled to reasonable attorneys' fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.

 

7.6              Entire Agreement. This Agreement, Note and Warrant constitute
the entire understanding and agreement among the parties with regard to the
subject hereof and thereof.

 

7.7              Amendments and Waivers. Any term of this Agreement, the Note or
Warrant may be amended or waived (either generally or in a particular instance
and either retroactively or prospectively), with the written consent of the
Company and Lender; provided, however , that no such amendment or waiver shall:
(a) extend or increase the commitment of the Lender without the written consent
of such Lender; (b) postpone any date fixed for payment of principal, interest
or fees due to the Lender (or any of

4

 

them) without the written consent of each Lender directly affected thereby;
(c) reduce the principal of or the rate of interest specified in any Note
without the written consent of each Lender directly affected thereby; or
(d) change any provision of this Section 7.7 without the written consent of each
Lender.

 

7.8              Waiver of Jury Trial. EACH OF THE COMPANY AND EACH LENDER, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, COUNTERCLAIM OR OTHER
LITIGATION IN ANY WAY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE NOTES.
A COPY OF THIS SECTION MAY BE FILED WITH ANY COURT AS WRITTEN EVIDENCE OF THE
WAIVER OF THE RIGHT TO TRIAL BY JURY AND THE CONSENT TO TRIAL BY COURT.

 

 

 

 

 

 

 

 

 

[Remainder of Page Intentionally Left Blank]

 

5

 

 

IN WITNESS WHEREOF, the parties have executed this Note Purchase and Security
Agreement as of the date first above written.

  

  GBS ENTERPRISES INCORPORATED       By:  /s/ Gary D. MacDonald    

Gary D. MacDonald

Interim Chief Executive Compliance

 

 

  

 

 

 

LENDER:

 

   /s/ John A. Moore, Jr.   John A. Moore, Jr.  

 

 

/s/ Annedenise M. Moore

  Annedenise M. Moore

 

6

 

EXHIBIT A

 

Form of Senior Secured Promissory Note

 

 

 

 

 

 

 

 

 

 

7

 

THIS SECURED PROMISSORY NOTE AND THE SHARES ISSUABLE UPON THE CONVERSION OF THIS
SECURED PROMISSORY NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED. NEITHER THIS SECURED PROMIORRY NOTE NOR ANY OF SUCH SHARES MAY
BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR SUCH SECURITIES UNDER SAID ACT OR, AN OPINION OF COUNSEL, IN FORM,
SUBSTANCE AND SCOPE, CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE
TRANSACTIONS, THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD
PURSUANT TO RULE 144 OR REGULATION S UNDER SUCH ACT.

 

 

GBS ENTERPRIESES INCORPORATED

 

SECURED PROMISSORY NOTE

 

AUGUST 13, 2012

 

USD$1,000,000.00

 

FOR VALUE RECEIVED, GBS ENTERPRISES INCORPORATED, a Nevada corporation (the
“Company”), promises to pay to JOHN A. MOORE, JR. and ANNEDENISE M. MOORE,
spouses holding this Promissory Note (the “Note”) as Tenants by the Entirety
(“TBE”) and having a principal residence at _________________________
(collectively, the “Lender”) or other address as the Lender shall specify in
writing, the principal sum of ONE MILLION U.S. DOLLARS AND ZERO CENTS
($1,000,000.00) and interest at the annual rate of twenty percent (20%) on the
unpaid balance pursuant to the following terms:

 

1. Principal and Interest. For value received, the Company hereby promises to
pay to the order of the Lender in lawful money of the United States of America
and in immediately available funds the principal sum of ONE MILLION U.S. DOLLARS
AND ZERO CENTS ($1,000,000.00), together with interest on the unpaid principal
of this note at the rate of twenty percent (20%) per year (computed on the basis
of a 365-day year) from the date specified in Section 2 of this Note until paid
in full.

 

2. Principal and Interest Installment Payments. The outstanding principal and
accrued interest under this Note shall be repaid in full and in one lump sum,
without limitation, on the one year anniversary of the date of this this Note
(“Maturity Date”).

 

3. Right of Prepayment. Notwithstanding the payments pursuant to Section 2, the
Company at its option shall have the right to prepay a portion or all
outstanding principal and accrued interest of the Note prior to the Maturity
Date. The prepayment penalty shall be two percent (2%) of the outstanding
principal and accrued interest under this Note.

 

4. Collateral. In order to induce the Lender to enter into this Note, the
Company hereby grants the Lender a secured priority in the Accounts Receivable
(the “Collateral”) of the Company and its subsidiaries located in the United
States of America on a one-for-one (1:1) basis (the “Debt/Collateral Ratio”).
The Company agrees to assist the Lender in perfecting his security interest in
the Collateral. The Company shall deliver a monthly report to the Lender by the
15th day of the subsequent month as long as there is any amount outstanding
under this Note. The Company agrees to promptly notify the Lender in the event
the Debt/Collateral Ratio falls below 1:1.

 

5. Waiver and Consent. To the fullest extent permitted by law and except as
otherwise provided herein, the Company waives demand, presentment, protest,
notice of dishonor, suit against or joinder of any other person, and all other
requirements necessary to charge or hold the Company liable with respect to this
Note.

 

6. Costs, Indemnities and Expenses. In the event of default as described herein,
the Company agrees to pay all reasonable fees and costs incurred by the Lender
in collecting or securing or attempting to collect or secure this Note,
including reasonable attorneys’ fees and expenses, whether or not involving
litigation, collecting upon any judgments and/or appellate or bankruptcy
proceedings. The Company agrees to pay any documentary stamp taxes, intangible
taxes or other taxes which may now or hereafter apply to this Note or any
payment made in respect of this Note, and the Company agrees to indemnify and
hold the Lender harmless from and against any liability, costs, attorneys’ fees,
penalties, interest or expenses relating to any such taxes, as and when the same
may be incurred.

 

7. Event of Default; Conversion of Note. An “Event of Default” shall be deemed
to have occurred upon the occurrence of any of the following: (i) the Company
should fail for any reason or for no reason to make any payment of the
principal, interest, costs, indemnities, or expenses pursuant to this Note
within ten (10) days of the date due as prescribed herein; (ii) the value of the
Collateral is less than the outstanding principal amount under this Note; (iii)
any default, whether in whole or in part, in the due observance or performance
of any obligations or other covenants, terms or provisions to be performed by
the Lender under this Note, or any other related agreements hereunder between
the Company and the Lender of even date herewith which is not cured by the
Company by any applicable cure period therein, (iv) a breach of any
representations or warranties, or (v) the Company shall: (1) make a general
assignment for the benefit of its creditors; (2) apply for or consent to the
appointment of a receiver, trustee, assignee, custodian, sequestrator,
liquidator or similar official for itself or any of its assets and properties;
(3) commence a voluntary case for relief as a debtor under the United States
Bankruptcy Code; (4) file with or otherwise submit to any governmental authority
any petition, answer or other document seeking: (A) reorganization, (B) an
arrangement with creditors or (C) to take advantage of any other present or
future applicable law respecting bankruptcy, reorganization, insolvency,
readjustment of debts, relief of debtors, dissolution or liquidation; (5) file
or otherwise submit any answer or other document admitting or failing to contest
the material allegations of a petition or other document filed or otherwise
submitted against it in any proceeding under any such applicable law, or (6) be
adjudicated a bankrupt or insolvent by a court of competent jurisdiction. Upon
an Event of Default (as defined above), unless cured by the Company within
thirty (30) days after notice is given by the Lender, the entire principal
balance and accrued interest outstanding under this Note, and all other
obligations of the Company under this Note, shall be immediately due and payable
without any action on the part of the Lender, and the Lender shall be entitled
to seek and institute any and all remedies available to it. Notwithstanding the
foregoing, upon an Event of Default, the Lender may, in his sole discretion,
elect to convert any amount outstanding and payable under this Note into an
amount of shares of Common Stock of the Company at a rate of $0.45 per share.

 

8

 



 

8. Maximum Interest Rate. In the event that the interest provisions of this Note
shall result at any time or for any reason in an effective rate of interest that
exceeds the maximum interest rate permitted by applicable law, then without
further agreement or notice the obligation to be fulfilled shall be
automatically reduced to such limit and all sums received by the Lender in
excess of those lawfully collectible as interest shall be applied against the
principal of this Note immediately upon the Lender’s receipt thereof, with the
same force and effect as though the Company had specifically designated such
extra sums to be so applied to principal and the Lender had agreed to accept
such extra payment(s) as a premium-free prepayment or prepayments.

 

9. Cancellation of Note. Upon the repayment by the Company of all of its
obligations hereunder to the Lender, including, without limitation, the
principal amount of this Note, plus accrued but unpaid interest, the
indebtedness evidenced hereby shall be deemed canceled and paid in full. Except
as otherwise required by law or by the provisions of this Note, payments
received by the Lender hereunder shall be applied first against expenses and
indemnities, next against interest accrued on this Note, and next in reduction
of the outstanding principal balance of this Note.

 

10. Severability. If any provision of this Note is, for any reason, invalid or
unenforceable, the remaining provisions of this Note will nevertheless be valid
and enforceable and will remain in full force and effect. Any provision of this
Note that is held invalid or unenforceable by a court of competent jurisdiction
will be deemed modified to the extent necessary to make it valid and enforceable
and as so modified will remain in full force and effect.

 

11. Amendment and Waiver. This Note may be amended, or any provision of this
Note may be waived, provided that any such amendment or waiver will be binding
on a party hereto only if such amendment or waiver is set forth in a writing
executed by the parties hereto. The waiver by any such party hereto of a breach
of any provision of this Note shall not operate or be construed as a waiver of
any other breach.

 

12. Successors. Except as otherwise provided herein, this Note shall bind and
inure to the benefit of and be enforceable by the parties hereto and their
permitted successors and assigns.

 

13. Assignment. This Note shall not be directly or indirectly assignable or
delegable by the Company. The Lender may assign this Note as long as such
assignment complies with the Securities Act of 1933, as amended.

 

14. No Strict Construction. The language used in this Note will be deemed to be
the language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction will be applied against any party.

 

15. Further Assurances. Each party hereto will execute all documents and take
such other actions as the other party may reasonably request in order to
consummate the transactions provided for herein and to accomplish the purposes
of this Note.

 

16. Notices, Consents, etc. Any notices, consents, waivers or other
communications required or permitted to be given under the terms hereof must be
in writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) trading day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

 

If to Company: GBS Enterprises Incorporated

585 Molly Lane

Woodstock, GA 30189

Attn: Gary D. MacDonald

T: (404) 474-7256

 

9

 

 

If to the Lender: To the address first written above.



 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) trading days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

17. Remedies, Other Obligations, Breaches and Injunctive Relief. The Lender’s
remedies provided in this Note shall be cumulative and in addition to all other
remedies available to the Lender under this Note, at law or in equity (including
a decree of specific performance and/or other injunctive relief), no remedy of
the Lender contained herein shall be deemed a waiver of compliance with the
provisions giving rise to such remedy and nothing herein shall limit the
Lender’s right to pursue actual damages for any failure by the Company to comply
with the terms of this Note. No remedy conferred under this Note upon the Lender
is intended to be exclusive of any other remedy available to the Lender,
pursuant to the terms of this Note or otherwise. No single or partial exercise
by the Lender of any right, power or remedy hereunder shall preclude any other
or further exercise thereof. The failure of the Lender to exercise any right or
remedy under this Note or otherwise, or delay in exercising such right or
remedy, shall not operate as a waiver thereof. Every right and remedy of the
Lender under any document executed in connection with this transaction may be
exercised from time to time and as often as may be deemed expedient by the
Lender. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Lender and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Lender shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, and specific performance without the necessity of showing economic loss
and without any bond or other security being required.

 

18. Governing Law; Jurisdiction. THIS NOTE SHALL BE ENFORCED, GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICT OF LAWS. THE BORROWER HEREBY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES FEDERAL COURTS LOCATED IN NEW YORK,
NY WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS NOTE, THE AGREEMENTS ENTERED
INTO IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
BOTH PARTIES IRREVOCABLY WAIVE THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH SUIT OR PROCEEDING. BOTH PARTIES FURTHER AGREE THAT SERVICE
OF PROCESS UPON A PARTY MAILED BY FIRST CLASS MAIL SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE PARTY IN ANY SUCH SUIT OR
PROCEEDING. NOTHING HEREIN SHALL AFFECT EITHER PARTY’S RIGHT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW. BOTH PARTIES AGREE THAT A FINAL
NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT OR IN ANY OTHER
LAWFUL MANNER. THE PARTY WHICH DOES NOT PREVAIL IN ANY DISPUTE ARISING UNDER
THIS NOTE SHALL BE RESPONSIBLE FOR ALL FEES AND EXPENSES, INCLUDING ATTORNEYS’
FEES, INCURRED BY THE PREVAILING PARTY IN CONNECTION WITH SUCH DISPUTE.

 

19. No Inconsistent Agreements. None of the parties hereto will hereafter enter
into any agreement, which is inconsistent with the rights granted to the parties
in this Note.

 

20. Third Parties. Nothing herein expressed or implied is intended or shall be
construed to confer upon or give to any person or entity, other than the parties
to this Note and their respective permitted successor and assigns, any rights or
remedies under or by reason of this Note.

 

21. Waiver of Jury Trial. AS A MATERIAL INDUCEMENT FOR THE LENDER TO LOAN TO THE
COMPANY THE MONIES HEREUNDER, THE COMPANY HEREBY WAIVES ANY RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS AGREEMENT AND/OR ANY AND
ALL OF THE OTHER DOCUMENTS ASSOCIATED WITH THIS TRANSACTION.

 

22. Entire Agreement. This Note (including any recitals hereto) set forth the
entire understanding of the parties with respect to the subject matter hereof,
and shall not be modified or affected by any offer, proposal, statement or
representation, oral or written, made by or for any party in connection with the
negotiation of the terms hereof, and may be modified only by instruments signed
by all of the parties hereto.

 

10

 

 

IN WITNESS WHEREOF, this Promissory Note is executed by the undersigned as of
the date first written above.

 

  GBS ENTERPRISES INCORPORATED       By: /s/ Gary D. MacDonald   Name:    Gary
D. MacDonald   Title:       Interim Chief Executive Officer

 

 

 

Acknowledged and Agreed to:

 

LENDERS:

 

    /s/ John A. Moore, Jr. Name:  John A. Moore, Jr.        /s/ Annedenise M.
Moore Name:  Annedenise M. Moore  


 

11

 

EXHIBIT B

 

Form of Warrant

12

 

THIS WARRANT AND THE SHARES ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. NEITHER THIS
WARRANT NOR ANY OF SUCH SHARES MAY BE SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER SAID
ACT OR, AN OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE, CUSTOMARY FOR
OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, THAT REGISTRATION IS NOT
REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144 OR REGULATION S
UNDER SUCH ACT.

 

 

 

Warrant Number: WA-2012-18

 

 

 

COMMON STOCK PURCHASE WARRANT

 

THIS CERTIFIES THAT, for value received, JOHN A. MOORE, JR. and ANNEDENISE. M
MOORE, as Tenants by the Entirety, or their registered assigns, are entitled to
purchase from GBS ENTERPRISES INCORPORATED, a Nevada corporation (the
“Company”), at any time or from time to time during the period specified in
Paragraph 2 hereof, ONE HUNDRED THOUSAND (100,000) fully paid and nonassessable
shares of the Company’s common stock (the “Common Stock”), at an exercise price
per share equal to THIRTY FIVE CENTS (USD $0.35) (the “Exercise Price”). The
term “Warrant Shares,” as used herein, refers to the shares of Common Stock
purchasable hereunder.

 

This Warrant is subject to the following terms, provisions, and conditions:

 

Manner of Exercise; Issuance of Certificates; Payment for Shares.

 

Subject to the provisions hereof, this Warrant may be exercised by the holder
hereof (“Warrantholder”), in whole or in part, by the surrender of this Warrant,
together with a completed exercise agreement in the form attached hereto (the
“Exercise Agreement”), to the Company during normal business hours on any
business day at the Company’s principal executive offices (or such other office
or agency of the Company as it may designate by notice to the Warrantholder),
and upon the full payment to the Company in cash, by certified or official bank
check or by wire transfer for the account of the Company of the Exercise Price
for the Warrant Shares specified in the Exercise Agreement. The Warrant Shares
so purchased shall be deemed to be issued to the Warrantholder hereof or such
holder’s designee, as the record owner of such shares, as of the close of
business on the date on which this Warrant shall have been surrendered, the
completed Exercise Agreement shall have been delivered, and payment shall have
been made for such shares as set forth above. Certificates for the Warrant
Shares so purchased, representing the aggregate number of shares specified in
the Exercise Agreement, shall be delivered to the Warrantholder within a
reasonable time, not exceeding five (5) business days, after this Warrant shall
have been so exercised. The certificates so delivered shall be in such
denominations as may be requested by the Warrantholder and shall be registered
in the name of such holder or such other name as shall be designated by such
holder. If this Warrant shall have been exercised only in part, then, unless
this Warrant has expired, the Company shall, at its expense, at the time of
delivery of such certificates, deliver to the Warrantholder a new Warrant
representing the number of shares with respect to which this Warrant shall not
then have been exercised.

 

2. Period of Exercise. This Warrant is exercisable at any time or from time to
time on or after the date on which this Warrant is issued and until 5:00 p.m.,
New York time on third anniversary of the date of grant (the “Exercise Period”).

 

3. Certain Agreements of the Company.

 

The Company hereby covenants and agrees as follows:

 

(a) Shares to be Fully Paid. All Warrant Shares will, upon issuance in
accordance with the terms of this Warrant, be validly issued, fully paid, and
nonassessable and free from all taxes, liens, and charges with respect to the
issue thereof.

 

(b) Reservation of Shares. During the Exercise Period, the Company shall at all
times have authorized, and reserved for the purpose of issuance upon exercise of
this Warrant, a sufficient number of shares of Common Stock to provide for the
exercise of this Warrant. 

 

13

 



 

(c) Certain Actions Prohibited. The Company will not, by amendment of its
charter or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities, or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed by it hereunder, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may reasonably be requested by the holder of this
Warrant in order to protect the exercise privilege of the holder of this Warrant
against dilution or other impairment, consistent with the tenor and purpose of
this Warrant. Without limiting the generality of the foregoing, the Company (i)
will not increase the par value of any shares of Common Stock receivable upon
the exercise of this Warrant above the Exercise Price then in effect, and (ii)
will take all such actions as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable shares of
Common Stock upon the exercise of this Warrant.

 

(d) Successors and Assigns. This Warrant will be binding upon any entity
succeeding to the Company by merger, consolidation, or acquisition of all or
substantially all the Company’s assets.

 

4. Tax Issues. The issuance of certificates for Warrant Shares upon the exercise
of this Warrant shall be made without charge to the holder of this Warrant or
such shares for any issuance tax or other costs in respect thereof, provided
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the issuance and delivery of any certificate
in a name other than the holder of this Warrant.

 

5. No Rights or Liabilities as a Shareholder. This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a shareholder of the
Company. No provision of this Warrant, in the absence of affirmative action by
the holder hereof to purchase Warrant Shares, and no mere enumeration herein of
the rights or privileges of the holder hereof, shall give rise to any liability
of such holder for the Exercise Price or as a shareholder of the Company,
whether such liability is asserted by the Company or by creditors of the
Company.

 

6. Adjustments in Exercise Price/Number of Shares

 

(a) Subdivision of or Combination of Common Stock. If the Company at any time
subdivides (by any stock split, stock dividend, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable upon the exercise of this Warrant into a greater number of shares,
then, after the date of record for effecting such subdivision, the Exercise
Price in effect immediately prior to such subdivision will be proportionately
reduced. If the Company at any time combines (by any reverse stock split,
recapitalization, reorganization, reclassification or otherwise) the shares of
Common Stock acquirable hereunder into a smaller number of shares, then, after
the date of record for effecting such combination, the Exercise Price in effect
immediately prior to such subdivision will be proportionately increased.

 

(b) Adjustment of Number of Shares. Upon each adjustment of the Exercise Price
pursuant to the provision above, the number of shares of Common Stock issuable
upon exercise of this Warrant shall be adjusted by multiplying a number equal to
the Exercise Price in effect immediately prior to such adjustment by the number
of shares of Common Stock issuable upon exercise of this Warrant immediately
prior to such adjustment and dividing the product so obtained by the adjusted
Exercise Price.

 

(c) Minimum Adjustment of Exercise Price. No adjustment of the Exercise Price
shall be made in an amount of less than 1% of the Exercise Price in effect at
the time such adjustment is otherwise required to be made, but any such lesser
adjustment shall be carried forward and shall be made at the time and together
with the next subsequent adjustment which, together with any adjustments so
carried forward, shall amount to not less than 1% of such Exercise Price.





7. Transfer, Exchange, and Replacement of Warrant.

 

(a) Restriction on Transfer. This Warrant and the rights granted to the holder
hereof are transferable, in whole or in part, upon surrender of this Warrant,
together with a properly executed assignment in the form attached hereto, at the
office or agency of the Company referred to in Paragraph 10 below, provided,
however, that any transfer or assignment shall be subject to the conditions set
forth herein. Until due presentment for registration of transfer on the books of
the Company, the Company may treat the registered holder hereof as the owner and
holder hereof for all purposes, and the Company shall not be affected by any
notice to the contrary.



(b) Warrant Exchangeable for Different Denominations. This Warrant is
exchangeable, upon the surrender hereof by the holder hereof at the office or
agency of the Company referred to in Paragraph 10 below, for new Warrants of
like tenor

14

 

representing in the aggregate the right to purchase the number of shares of
Common Stock which may be purchased hereunder, each of such new Warrants to
represent the right to purchase such number of shares as shall be designated by
the holder hereof at the time of such surrender.

 

(c) Replacement of Warrant. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction, or mutilation of this Warrant and,
in the case of any such loss, theft, or destruction, upon delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company,
or, in the case of any such mutilation, upon surrender and cancellation of this
Warrant, the Company, at its expense, will execute and deliver, in lieu thereof,
a new Warrant of like tenor.

 

(d) Cancellation; Payment of Expenses. Upon the surrender of this Warrant in
connection with any transfer, exchange, or replacement as provided in this
Paragraph 9, this Warrant shall be promptly canceled by the Company. The Company
shall pay all taxes (other than securities transfer taxes) and all other
expenses (other than legal expenses, if any, incurred by the holder or
transferees) and charges payable in connection with the preparation, execution,
and delivery of Warrants pursuant to this Paragraph 9.

 

(e) Register. The Company shall maintain, at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to the
holder hereof), a register for this Warrant, in which the Company shall record
the name and address of the person in whose name this Warrant has been issued,
as well as the name and address of each transferee and each prior owner of this
Warrant.

 

(f) Exercise or Transfer Without Registration. If, at the time of the surrender
of this Warrant in connection with any exercise, transfer, or exchange of this
Warrant, this Warrant (or, in the case of any exercise, the Warrant Shares
issuable hereunder), shall not be registered under the Securities Act of 1933,
as amended (the “Securities Act”) and under applicable state securities or blue
sky laws, the Company may require, as a condition of allowing such exercise,
transfer, or exchange, (i) that the holder or transferee of this Warrant, as the
case may be, furnish to the Company a written opinion of counsel, which opinion
and counsel are acceptable to the Company, to the effect that such exercise,
transfer, or exchange may be made without registration under the Securities Act
and under applicable state securities or blue sky laws, (ii) that the holder or
transferee execute and deliver to the Company an investment letter in form and
substance acceptable to the Company and (iii) that the transferee be an
“accredited investor” as defined in Rule 501(a) promulgated under the Securities
Act; provided that no such opinion, letter or status as an “accredited investor”
shall be required in connection with a transfer pursuant to Rule 144 under the
Securities Act. The first holder of this Warrant, by taking and holding the
same, represents to the Company that such holder is acquiring this Warrant for
investment and not with a view to the distribution thereof.

 



8. Notices.

 

All notices, requests, and other communications required or permitted to be
given or delivered hereunder to the holder of this Warrant shall be in writing,
and shall be personally delivered, or shall be sent by certified or registered
mail or by recognized overnight mail courier, postage prepaid and addressed, to
such holder at the address shown for such holder on the books of the Company, or
at such other address as shall have been furnished to the Company by notice from
such holder. All notices, requests, and other communications required or
permitted to be given or delivered hereunder to the Company shall be in writing,
and shall be personally delivered, or shall be sent by certified or registered
mail or by recognized overnight mail courier, postage prepaid and addressed, to
the office of the Company c/o Mr. Joerg Ott, 302 North Brooke Drive, Canton, GA
30014, or at such other address as shall have been furnished to the holder of
this Warrant by notice from the Company. Any such notice, request, or other
communication may be sent by facsimile, but shall in such case be subsequently
confirmed by a writing personally delivered or sent by certified or registered
mail or by recognized overnight mail courier as provided above. All notices,
requests, and other communications shall be deemed to have been given either at
the time of the receipt thereof by the person entitled to receive such notice at
the address of such person for purposes of this Paragraph 10, or, if mailed by
registered or certified mail or with a recognized overnight mail courier upon
deposit with the United States Post Office or such overnight mail courier, if
postage is prepaid and the mailing is properly addressed, as the case may be.

 

9. Governing Law.

 

THIS WARRANT SHALL BE ENFORCED, GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICT OF
LAWS. THE PARTIES HERETO HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES FEDERAL COURTS LOCATED IN NEW YORK, NY WITH RESPECT TO ANY DISPUTE
ARISING UNDER THIS WARRANT, THE AGREEMENTS ENTERED INTO IN CONNECTION HEREWITH
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. BOTH PARTIES IRREVOCABLY
WAIVE THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH SUIT OR
PROCEEDING. BOTH PARTIES FURTHER AGREE THAT SERVICE OF PROCESS UPON A PARTY
MAILED BY FIRST CLASS MAIL SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON THE PARTY IN ANY SUCH SUIT OR PROCEEDING. NOTHING HEREIN SHALL
AFFECT EITHER PARTY’S RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW. BOTH PARTIES AGREE THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON SUCH JUDGMENT OR IN ANY OTHER LAWFUL MANNER. THE PARTY WHICH DOES NOT
PREVAIL IN ANY DISPUTE ARISING UNDER THIS WARRANT SHALL BE RESPONSIBLE FOR ALL
FEES AND EXPENSES, INCLUDING ATTORNEYS’ FEES, INCURRED BY THE PREVAILING PARTY
IN CONNECTION WITH SUCH DISPUTE.

 

15

 



 

10. Miscellaneous.

 

(a) Amendments. This Warrant and any provision hereof may only be amended by an
instrument in writing signed by the Company and the holder hereof.

 

(b) Descriptive Headings. The descriptive headings of the several paragraphs of
this Warrant are inserted for purposes of reference only, and shall not affect
the meaning or construction of any of the provisions hereof.

 

(c) Remedies. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the holder, by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Warrant will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Warrant, that the holder shall
be entitled, in addition to all other available remedies at law or in equity,
and in addition to the penalties assessable herein, to an injunction or
injunctions restraining, preventing or curing any breach of this Warrant and to
enforce specifically the terms and provisions thereof, without the necessity of
showing economic loss and without any bond or other security being required.

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer.

 

GBS ENTERPRISES INCORPORATED

 

 

By: /s/ Gary D. MacDonald

Name: Gary D. MacDonald

Title: Interim Chief Executive Officer

 

 

Dated as of August 13, 2012

 

 

 

REGISTERED WARRANTHOLDER: JOHN A. MOORE, JR. AND

ANNEDENISE M. MOORE, TBE

 

 

WARRANT SHARES: 100,000

 

16

 

FORM OF EXERCISE AGREEMENT

 

 

 

Dated: ________ __, 20__

 

 

 

To: ______________________

 

 

 

 

 

The undersigned, pursuant to the provisions set forth in the within Warrant,
hereby agrees to purchase ________ shares of Common Stock covered by such
Warrant, and makes payment herewith in full therefor at the price per share
provided by such Warrant in cash or by certified or official bank check in the
amount of $_________. Please issue a certificate or certificates for such shares
of Common Stock in the name of and pay any cash for any fractional share to:

 

 

 

Name: ______________________________

 

 

Signature:

Address:____________________________

_____________________________

 

 

Note:The above signature should correspond exactly with the name on the face of
the within Warrant, if applicable.

 

 

and, if said number of shares of Common Stock shall not be all the shares
purchasable under the within Warrant, a new Warrant is to be issued in the name
of said undersigned covering the balance of the shares purchasable thereunder
less any fraction of a share paid in cash.

 

17

 

FORM OF ASSIGNMENT

 

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers all the
rights of the undersigned under the within Warrant, with respect to the number
of shares of Common Stock covered thereby set forth hereinbelow, to:

 

 



Name of Assignee   Address   No of Shares



 

 

 

 

 

 

 

, and hereby irrevocably constitutes and appoints
___________________________________ as agent and attorney-in-fact to transfer
said Warrant on the books of the within-named corporation, with full power of
substitution in the premises.

 

 

 

Dated: ________ __, 20__

 

 

 

In the presence of: ______________________________

 

Name:______________________________

 

 

Signature:_________________________

Title of Signing Officer or Agent (if any):

______________________________

Address: ______________________________

______________________________

 

 

Note:The above signature should correspond exactly with the name on the face of
the within Warrant, if applicable.

 

 

 

 

 

18

 